 tIn the Matter Of CHICAGO MILL & LUMBER COMPANYandINTERNA-TIONAL WOODWORKERS OF AMERICACase No. 15-R-1307SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 18, 1945On June 16, 1945, pursuant to a Decision and Direction of Election,issued by the Board on May 23, 1945,1 an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the Fifteenth Region (New Orleans, Louisiana).Uponthe conclusion of the elect:on, a Tally of Ballots Was furnished theparties in accordance with the Board's Rules and Regulations.The Tally indicates that of approximately 404 eligible voters, '270cast valid ballots,.of which 154 were cast for United Brotherhood ofCarpenters and Joiners of America, Local 3069, AFL, herein calledthe AFL; 108 were cast for International Woodworkers of America,C. I. 0., herein called the C. I. 0.; 3 were cast for neither organization,and 3 were challenged ballots.On June 20, 1945, the C. I. O. filed objections to the conduct of theelection, alleging improper voting arrangements and unfair elec-tioneering on the part of the AFL in circulating on the day beforethe election a handbill which discussed a Wage increase and the pay-ment of retroactive pay under the terms of a recent directive of theNationalWar Labor Board. In his Report on Objections, the Re-gional Director found that the objections regarding voting arrange-ments raised no substantial issues, but found that the circulation ofthe handbill the day before the election created an atmosphere ofmisrepresentation and undue influence such as to prevent a freechoice in the election.As a result thereof, the Regional Directorrecommended that the results of the election be set aside.On Sep-tember 4, 1945, the AFL filed exceptions to the Regional Director's_Report on Objections.'61 N L R B 140364 N L. R B, No 64.349 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe C. I. O. alleges that the AFL obtained an unfair advantage onthe eve of the elect ion by passing out handbills attributing to the AFLcredit for securing a wage increase and retroactive pay for employeesof the Company under the recent War Labor Board directive, .whichwas'issued'prior to the Board's issuance of the Decision.ind Directionof Election in the iiistant proceeding.While we have, on occasion, setaside election results where the announcement of a wage increase bya competing union' on the eve of an`election' may be presumed to haveunduly influenced the choice of bargaining representatives,' such casesare distinguishable on their facts from this one.One of the distin-guishing features , is the fact that the employees in the present casewere probably' aware of thek-War. Labor Board directive- throughoutmost of the campaign immediately before the election, as indicatedby the fact that it had been commented upon in a local newspaper morethan 2 weeks before ,the balloting.The incidental announcement ofthe wage increase in the handbill of the AFL did not, yin our opinion, -coilstitute news of such novel character as may be presumed to` haveinfluenced the choice of a bargaining representative.*' Nor are -evepersuaded by the further contention of the C. -I. O. that the handbillin question was so misleading as to unduly influence or prevent theemployees from freely exercising their right to select a bargainingrepresentative .3Under all the circum"stances, we find that the circu-lation of the handbill aforesaid did not result in such coercion of thewill.or misapprehension on the part of the employees as to warrantsetting aside the election results.Accordingly, we overrule - theC. I. O.'s objections as raising no substantial or material issues withrespect to the conduct of the election.Since the results of the election show that the employees in theunit heretofore found appropriate have, selected the AFL as theirbargaining representative, we shall certify the AFL in accordancewith the- Tally of Ballots hereinabove referred to.CERTIFICATION OF REPRESENTATIVES-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 10' and 11,` of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that United Brotherhood of Carpenters and "Joiners of America, Local 3069, A. K L., has been designated and,selected by a majority of all production and maintenance employeesat the Tallulah plant of Chicago Mill & 'Lumber Company, Tallulah,2SeeMatter of ContinentalOilCompany,58 N. L. R B 169;Matter of Seneca-KnittingMills, 59 N L R B 754.3 CfMatter of Phelps DodgeCorporation,62 N. L. R B. 1287;Matter of MaywoodHosiery Mills,Inc.,64 N. L. K. B 146. CHICACO MILL & LUMBER COMPANY351Louisiana, excluding watchmen, office, clerical, logging, wood, andrailroad employees; and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, and thatpursuant to Section '9 (a) of the Act, the said organization is 'theexclusive representative of all such employees for the purposes, ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of erriploymeiit.J